   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 1 of 28 PageID #:162



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

FRANCISCO FERNANDO-MATEO,             )
                                      )
           Petitioner,                )
                                      )
      v.                              )               No. 20-cv-2999
                                      )
BILL PRIM, McHenry County Sheriff;    )               Judge John Z. Lee
ROBERT GUADIAN, Field Office          )
Director, Chicago, U.S. Immigration   )
and Customs Enforcement; and          )
CHAD F. WOLF, Secretary (Acting),     )
U.S. Department of Homeland Security, )
                                      )
           Respondents.               )

                    MEMORANDUM OPINION AND ORDER

      Francisco Fernando-Mateo has filed a petition for habeas corpus under

28 U.S.C. § 2241, as well as an emergency motion for a rule to show cause why his

petition should not be granted. Fernando-Mateo is an alien from Guatemala who is

subject to a reinstated order of removal under 8 U.S.C. § 1231(a)(5). Prior to being

removed, he informed the authorities that he is fearful for his life if he is returned to

Guatemala.    This triggered withholding of removal proceedings under 8 U.S.C.

§ 1231(b)(3)(A) to determine whether Fernando-Mateo should be returned to

Guatemala or another country. In the meantime, he has been detained without a

bond hearing, to which he argues that he is entitled under 8 U.S.C. § 1226(a).

      Respondents McHenry County Sheriff Bill Prim, the Field Office Director of

the U.S. Immigration and Customs Enforcement in Chicago Robert Guadian, and the

Acting Secretary of the U.S. Department of Homeland Security Chad Wolf
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 2 of 28 PageID #:163



(collectively “Respondents”)1 contend that an alien, like Fernando-Mateo, who is

detained subject to a section 1231(a)(5) reinstated removal order does not have the

right to a bond hearing.

       For the reasons explained below, Fernando-Mateo’s petition and motion are

granted.    Respondent Guadian is directed to provide Fernando-Mateo with an

individualized bond hearing no later than three days from the issuance of this Order

and to release him on bond if he is eligible.

                                    I.   Background

       Fernando-Mateo first entered the United States without authorization on

November 12, 2014, and was discovered and removed that same day by the United

States Department of Homeland Security (“DHS”) pursuant to an expedited removal

order. He was returned to Guatemala, the country whence he came. Gov’t’s Ex.,

Ochoa Decl. ¶ 7, ECF No. 11-1.

       Fernando-Mateo again entered the United States without authorization in

2015 and again was discovered by DHS. At that point, DHS reinstated the removal

order from November 2014 pursuant to 8 U.S.C. § 1231(a)(5) and returned Fernando-

Mateo to Guatemala.2




1      Fernando-Mateo has sued Guadian as the official who is legally authorized to provide
an individualized bond hearing, and Wolf as the official who implemented the policy that
confined him without a bond hearing. See 8 C.F.R. § 236.1(d)(1); 8 U.S.C. § 1103(a)(3);
Rumsfeld v. Padilla, 542 U.S. 426, 435 n.8 (2004); Romero v. Evans, 280 F. Supp. 3d 835,
842–43 (E.D. Va. 2017), aff’d sub. nom. Guzman Chavez v. Hott, 940 F.3d 867, 878 (4th
Cir. 2019), cert. granted sub nom. Albence v. Guzman Chavez, No. 19-897, 2020 WL
3146678 (U.S. June 15, 2020). He has sued Prim as his custodian in the event that the
bond hearing permits his release. See Romero, 280 F. Supp. 3d at 842–43.

2      Section 1231(a)(5) states:
                                            2
      Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 3 of 28 PageID #:164



         Similar events unfolded in 2016. Fernando-Mateo entered the United States

without authorization; he was discovered; DHS reinstated the 2014 removal order;

and he was removed to Guatemala. Id. ¶¶ 8–9.

         Undeterred, Fernando-Mateo again entered the United States without

authorization on May 20, 2019. Pet. Writ Habeas Corpus & Req. Release Detention

(“Pet.”) ¶ 5, ECF No. 1. And, like before, he was discovered by DHS. Ochoa Decl. ¶

10.

         On May 22, 2019, DHS notified him of its intent to reinstate the 2014 removal

order. Id. Fernando-Mateo acknowledged receipt of the notice and indicated that he

did not contest the reinstatement. Id. He also confirmed that Francisco Fernando-

Mateo was his true name and admitted that he had used aliases when he had entered

the United States in the past. Id. Then, on May 24, 2019, DHS released him on an

order of supervision pending removal. Id.

         During the subsequent six months, Fernando-Mateo checked in routinely with

DHS. Pet. ¶ 16. On one such occasion, on November 21, 2019, DHS again notified

Fernando-Mateo of its decision to reinstate the 2014 removal order. Ochoa Decl. ¶ 11.

But this time, Fernando-Mateo indicated that he feared returning to Guatemala due




         If the Attorney General finds that an alien has reentered the United
         States illegally after having been removed or having departed voluntarily,
         under an order of removal, the prior order of removal is reinstated from its
         original date and is not subject to being reopened or reviewed, the alien is
         not eligible and may not apply for any relief under this chapter, and
         the alien shall be removed under the prior order at any time after the
         reentry.

8 U.S.C. § 1231(a)(5).
                                                3
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 4 of 28 PageID #:165



to threats to his life and freedom and requested that he not be returned there

pursuant to 8 U.S.C. § 1231(b)(3)(A).3 Pet. ¶¶ 16–17.

        Although there is no indication in the record of any change in Fernando-

Mateo’s circumstances (other than his request), that very day, DHS served him with

an arrest warrant, took him into custody, and informed him that he would be

detained, without a bond hearing, pending a final administrative decision on his

section 1231(b)(3)(A) request. Ochoa Decl. ¶ 11.

        On December 30, 2019, an asylum officer found that Fernando-Mateo had not

established a reasonable fear of returning to Guatemala as required under section

1231(b)(3)(A). Id. ¶ 12.         Fernando-Mateo appealed that determination to an

immigration judge, who disagreed with the asylum officer and vacated the prior

finding. Id. Fernando-Mateo then was placed in what is commonly referred to as

“withholding-only” proceedings. Id. ¶¶ 12, 13

        After two separate days of hearings in April and May 2020, an immigration

judge granted Fernando-Mateo’s application for withholding on June 9, 2020. Pet’r’s

Notice of Filing, Ex., Decision of Immigration Judge, at 1, ECF No. 15-1. DHS has

appealed that determination to the Board of Immigration Appeals (“BIA”). See Pet’r’s

Notice of Filing at 2. That appeal is pending, and the non-prevailing party will be



3
        Section 1231(b)(3)(A) states, in relevant part:

        [T]he Attorney General may not remove an alien to a country if the
        Attorney General decides that the alien’s life or freedom would be
        threatened in that country because of the alien’s race, religion, nationality,
        membership in a particular social group, or political opinion.

8 U.S.C. § 1231(b)(3)(A).

                                                4
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 5 of 28 PageID #:166



able to seek review of the BIA’s decision before the Seventh Circuit Court of Appeals.

See 8 U.S.C. § 1252; see also Garcia-Arce v. Barr, 946 F.3d 371, 375–76 (7th Cir.

2019) (reviewing the BIA’s order affirming an immigration judge’s denial of

withholding of removal where alien was subject to a reinstated removal order).

       Having been held in custody since November 21, 2019, without a bond hearing,

Fernando-Mateo has filed this petition and his motion requesting that the Court

order DHS to provide him with an individualized bond hearing during the pendency

of his withholding-only proceedings as required by 8 U.S.C. § 1226(a).4 Fernando-

Mateo’s petition poses a thorny question of law that has bedeviled numerous circuit

courts: whether an alien who is subject to a reinstated removal order under 8 U.S.C.

§ 1231(a)(5) and is detained during a withholding-only proceeding under 8 U.S.C. §

1231(b)(3)(A) is entitled to a detention hearing under 8 U.S.C. § 1226(a). See Aleman

Gonzalez v. Barr, 955 F.3d 762, 786 n.18 (9th Cir. 2020) (recognizing the circuit split).

       The Second Circuit and Fourth Circuit have answered yes, while the Third,

Sixth, and Ninth Circuits have said no. Compare Guzman Chavez v. Hott, 940 F.3d

867, 878 (4th Cir. 2019), cert. granted sub nom. Albence v. Guzman Chavez, No. 19-

897, 2020 WL 3146678 (U.S. June 15, 2020); and Guerra v. Shanahan, 831 F.3d 59,

62–64 (2d Cir. 2016), with Martinez v. Larose, 968 F.3d 555, 560–64 (6th Cir. 2020);

Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 217 (3d Cir. 2018); and



4      Although Fernando-Mateo also argues he should be released from custody under the
Administrative Procedures Act (“APA”), see 5 U.S.C. § 706, the entirety of his argument is
three sentences long. See Pet. ¶¶ 71–72. The Court finds the argument undeveloped and,
therefore, waived. See Schaefer v. Universal Scaffolding & Equip., LLC, 839 F.3d 599, 507
(7th Cir. 2016) (“Perfunctory and undeveloped arguments are waived, as are arguments
unsupported by legal authority.”).
                                            5
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 6 of 28 PageID #:167



Padilla-Ramirez v. Bible, 882 F.3d 826, 831−32 (9th Cir. 2017). The Supreme Court

is poised to resolve the circuit split in the near future. See Albence, 2020 WL 3146678.

The Seventh Circuit has yet to address the issue.

       For the reasons explained below, the Court agrees with the reasoning of the

Second and Fourth Circuits and concludes that Fernando-Mateo is entitled to an

individualized bond hearing under section 1226(a). The petition and the motion are

therefore granted.

                                 II.     Legal Standard

       A federal district court is authorized to grant a writ of habeas corpus under 28

U.S.C. § 2241 where the petitioner is “in custody under or by color of the authority of

the United States . . . [or] in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(1), (3). “Section 2241 habeas proceedings

are available as a forum for statutory and constitutional challenges to post-removal-

period detention.”    Zadvydas v. Davis, 533 U.S. 678, 678 (2001); see Parra v.

Perryman, 172 F.3d 954, 957 (7th Cir. 1999) (holding that jurisdiction under § 2241

is proper when petitioner raises due process challenge to legislative framework).

                                       III.   Analysis

       Fernando-Mateo’s petition hinges on whether the government’s authority to

detain him stems from 8 U.S.C. § 1231 or 8 U.S.C. § 1226. If this power comes from

section 1231, then Fernando-Mateo is subject to mandatory detention until he

establishes that there is not a significant likelihood of removal in the reasonably

foreseeable future. See 8 U.S.C. § 1231(a)(2); Zadvydas, 533 U.S. at 699–701. On the

other hand, if the government’s ability to detain Fernando-Mateo arises from section

                                              6
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 7 of 28 PageID #:168



1226(a), then Fernando-Mateo must be afforded the opportunity to prove himself

eligible for release on bond. See 8 U.S.C. § 1231(a)(2); 8 C.F.R. § 236.1. The Court

starts with an overview of the relevant statutory framework.

A.      Reinstatement of Removal Orders and Withholding of Removal

        When an alien reenters the United States without authorization after he or

she was previously removed or voluntarily left the country under a removal order,

“the prior order of removal is reinstated from its original date.” 8 U.S.C. § 1231(a)(5).

Furthermore, the reinstated order “is not subject to being reopened or reviewed,” id.,

and the alien is “generally foreclose[d] [from seeking] discretionary relief from the

terms of the reinstated order,” Fernandez-Vargas v. Gonzales, 548 U.S. 30, 35 (2006).

        A removal order, whether original or reinstated, designates the country to

which the alien is to be removed. See 2 Immigr. Law and Defense app. A Form I-851A

(“Final Administrative Removal Order” ordering that the alien “be removed from the

United States to [the destination country] or to any alternate country prescribed by

Section 241 of the Act”); 8 C.F.R. § 238.1 (referring to form). But the government may

not remove the alien to the designated country (i.e., must “withhold removal”) if the

alien can show that his or her life or freedom would be threatened in the designated

country because of the alien’s race, religion, nationality, membership in a particular

social group, or political opinion. 8 U.S.C. § 1231(b)(3).5 Once an alien expresses such




5      Although not applicable here, another exception is that the Attorney General must
withhold removal of an alien to a country when the alien establishes that it is more likely
than not that he or she would be tortured if removed to the proposed country of removal. See
8 C.F.R. § 208.16(c).
                                             7
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 8 of 28 PageID #:169



fears, such statements trigger a screening process to determine whether the alien

may apply for withholding of removal. See Romero, 280 F. Supp. 3d at 844.

       As part of this process, the alien first must appear before a DHS officer for a

reasonable-fear determination. 8 C.F.R. § 208.31(b). If the officer concludes that the

alien has a reasonable fear that his or her life or freedom is threatened due to the

enumerated characteristics, the alien may apply for withholding of removal. Id.

§ 208.31(e).

       On the other hand, if the DHS officer concludes that the alien has not

established a reasonable fear of threat, the alien may appeal the decision to an

immigration judge. See id. § 208.31(f). If the immigration judge agrees with the DHS

officer, no further appeal is available, and all that remains is for DHS to execute the

reinstated removal order. Id. § 208.31(g)(1). However, if the immigration judge

disagrees with the DHS officer’s determination and vacates it, the alien may apply to

the agency for withholding of removal. 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.31(g)(2).

       From there, the alien proceeds to a withholding-only hearing where the alien

has to convince an immigration judge that his or her life or freedom would be

threatened because of race, religion, nationality, membership in a particular social

group, or political opinion.   8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(b).     At the

conclusion of the proceedings, the immigration judge must decide whether to

withhold (i.e., prohibit) removal of the alien to the designated country. See 8 C.F.R.

§ 208.31(g)(2)(i).   Either side may appeal an adverse decision to the BIA.         Id.

§ 208.31(g)(2)(ii). And after the BIA issues its ruling on appeal, the losing party may



                                          8
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 9 of 28 PageID #:170



seek review of the ruling in the appropriate federal court of appeals.          8 U.S.C.

§ 1252(b)(4).

        At the conclusion of this often lengthy process, if an alien obtains a final order

withholding removal to the designated country, the government may not remove the

alien to that country. 8 U.S.C. § 1231(b)(3). But this is not the end of the matter.

DHS may seek to remove the alien to another country, so long as the destination

country meets certain statutory criteria. See id. § 1231(b)(2).

        In this case, Fernando-Mateo jumped through the various administrative

hoops, and an immigration judge granted his request that his removal to Guatemala

be withheld. The government has appealed that order to the BIA, and the appeal

remains pending.

        In the meantime, DHS is trying to find other countries near Guatemala that

would be willing to accept Fernando-Mateo. Ochoa Suppl. Decl. ¶ 6, ECF No. 14-1.

And, because Fernando-Mateo is an ethnic Mayan and his racial history and ethnicity

is that of a person indigenous to Guatemala, it is highly unlikely that he will have

national ties to any other country for purposes of removal. See Pet’r’s Notice of Filing

at 2–3.

B.      Statutes and Regulations Governing the Detention of Aliens

        Under section 1226(a), DHS is authorized to detain or release an alien on bond

or conditional parole “pending a decision on whether the alien is to be removed from

the United States.” 8 U.S.C. § 1226(a). If an alien is detained after DHS’s initial

determination, he or she may request a bond hearing before an immigration judge at

any time before an order of removal becomes final. 8 C.F.R. § 236.1(d)(1).

                                            9
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 10 of 28 PageID #:171



       Once an alien is ordered removed, the alien then enters the “removal period,”

as defined in section 1231(a)(1)(A): “[W]hen an alien is ordered removed, the Attorney

General shall remove the alien from the United States within a period of 90 days (in

this section referred to as the ‘removal period.’).” 8 U.S.C. § 1231(a)(1)(A) (emphasis

provided). The 90-day removal period begins on the latest of:

              (i)  The date the            order    of    removal     becomes
              administratively final.

              (ii)   If the removal order is judicially reviewed and if a
              court orders a stay of the removal of the alien, the date of
              the court’s final order.

              (iii) If the alien is detained or confined (except under an
              immigration process), the date the alien is released from
              detention or confinement.

Id. § 1231(a)(1)(B). And section 1231(a)(2) mandates that, “[d]uring the removal

period, the Attorney General shall detain the alien.” Id. § 1231(a)(2); see 8 C.F.R.

§ 241.3.6   Most salient to this discussion, section 1231 and its implementing

regulations do not provide the alien with the right to a bond hearing.




6      The 90-day removal period can be extended in certain limited circumstances:

              The removal period shall be extended beyond a period of 90 days
              and the alien may remain in detention during such extended
              period if the alien fails or refuses to make timely application in
              good faith for travel or other documents necessary to the alien's
              departure or conspires or acts to prevent the alien's removal
              subject to an order of removal.

       8 U.S.C. § 1231(a)(1)(C).
                                             10
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 11 of 28 PageID #:172



C.      Source of DHS’s Authority to Detain Aliens Subject to Reinstated
        Removal Orders During Withholding-only Proceedings

        The Court must determine whether the authority for Fernando-Mateo’s

detention lies in section 1231 (which does not authorize a bond hearing) or section

1226 (which does). As in all cases, “it is best to start with the statutory language

itself.” E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 801 (7th Cir. 2005). After all,

“[t]he plain language of the statute is the most instructive and reliable indicator of

that Congressional intent.” Papazoglou v. Holder, 725 F.3d 790, 792–93 (7th Cir.

2013). And “if the statute is unambiguous and has spoken directly to the precise issue

such that the intent is clear, we simply give effect to that intent.” Id. at 792.

        According to Respondents, the plain text of section § 1231 authorizes

Fernando-Mateo’s mandatory detention without bond. First, they cite to section

1231(a)(2), which states in pertinent part that “[d]uring the removal period, the

Attorney General shall detain the alien.”7 8 U.S.C. § 1231(a)(2). Second, Respondents

point to section 1231(a)(1)(B)(i), which provides that the “removal period” begins on

the “date the order of removal becomes administratively final.” Id. § 1231(a)(1)(B)(i).

Third, they lean on section 1231(a)(5), which states, “If the Attorney General finds

that an alien has reentered the United States illegally after having been removed or



7       Section 1231(a)(2) states in full:

               During the removal period, the Attorney General shall detain
               the alien. Under no circumstance during the removal period
               shall the Attorney General release an alien who has been found
               inadmissible under section 1182(a)(2) or 1182(a)(3)(B) of this
               title or deportable under section 1227(a)(2) or 1227(a)(4)(B) of
               this title.

        8 U.S.C. § 1231(a)(2).
                                             11
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 12 of 28 PageID #:173



having departed voluntarily, under an order of removal, a prior order of removal is

reinstated from its original date and is not subject to being reopened or reviewed.”

Id. § 1231(a)(5). From this, Respondents argue that Fernando-Mateo’s reinstated

removal order—the order that forms the basis for his current detention—became

administratively final on November 12, 2014, and that the removal period began to

run on that date, allowing the government to detain him now without a bond hearing.

      For his part, Fernando-Mateo contends that the government’s authority to

detain him emanates from section 1226(a). Because the agency has not issued a final

order mandating his actual removal from the United States, he reasons, he is being

detained “pending a decision on whether [he] is to be removed” under section 1226(a).

See 8 U.S.C. § 1226(a). Fernando-Mateo also argues that, because the BIA has not

issued its decision in his withholding-only proceeding, the administrative process

dealing with his removal from the United States remains pending and is not yet final

for the purpose of judicial review.

        1.   Circuit Court Decisions

      The Second and Fourth Circuits have concluded that section 1226(a) governs

the detention of an alien, who is subject to a reinstated removal order but undergoing

withholding-only proceedings.     On the other hand, the Ninth, Third, and Sixth

Circuits have held that such detentions are subject to section 1231. A review of these

cases is instructive.

      First came the Second Circuit’s decision in Guerra, 831 F.3d 59. There, the

court relied on section 1226(a)’s language and its relation to section 1231:



                                          12
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 13 of 28 PageID #:174



          8 U.S.C. § 1226(a) permits detention of an alien “pending a
          decision on whether the alien is to be removed from the United
          States.” The statute does not speak to the case of whether the
          alien is theoretically removable but rather to whether the
          alien will actually be removed. An alien subject to a reinstated
          removal order is clearly removable, but the purpose of
          withholding-only proceedings is to determine precisely
          whether “the alien is to be removed from the United States.”

Id. at 62. By contrast, the Second Circuit continued, section 1231(a) is concerned

mainly with defining the 90-day removal period during which the Attorney General

“shall remove the alien.” Id. at 62–63 (internal quotation marks omitted). Thus, the

former provision is “the more logical source of authorization for the detention of aliens

currently in withholding-only proceedings.” Id. at 63.

      The court also reasoned that the definition of the word “final” as it appears in

section 1231(a)(1)(B)(i) should mirror the definition of that word as it appears in

section 1252(a)(1), a provision in the INA that limits judicial review to “final” agency

orders.   Id. (citing Kanacevic v. INS, 448 F.3d 129, 133–35 (2d Cir. 2006), and

Chupina v. Holder, 570 F.3d 99, 103 (2d Cir. 2009) (holding that a removal order

would not be final until withholding proceedings concluded after remand)).

      Lastly, the court rejected the government’s argument that “the finality which

permits judicial review is different from the finality which permits [the petitioner’s]

detention under [section] 1231(a),” noting that “we have never recognized such ‘tiers’

of finality.” Id. Indeed, the court observed, “the bifurcated definition of finality urged

upon us runs counter to principles of administrative law which counsel that to be

final, an agency action must ‘mark the consummation of the agency’s decisionmaking

process.’” Id. at 64 (quoting U.S. Army Corps of Eng’rs v. Hawkes Co., 136 S. Ct. 1807,


                                           13
  Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 14 of 28 PageID #:175



1813 (2016) (in turn quoting Bennett v. Spear, 520 U.S. 154, 178 (1997))). In the end,

the court concluded that section 1226(a) controlled and held that the petitioner was

entitled to a bond hearing before an immigration judge to determine whether

continued detention was necessary. Id.

      The Fourth Circuit agreed with this analysis in Guzman Chavez. See 940 F.3d

at 880−82. Contrasting the different roles of section 1226(a) with 1231(a) within the

INA’s statutory structure, the court held:

          [R]eading the two provisions together, we conclude . . . that it
          is § 1226 that governs the petitioners’ detention, entitling them
          to bond hearings. Section 1231’s “removal period”—and with it,
          the requirement of mandatory detention—begins only when the
          government acquires the “present and final legal authority” to
          execute a removal order, and so long as withholding-only
          proceedings are pending, the government lacks that authority.

Id. at 873 (internal citation omitted).

      The court came to this conclusion for several reasons. It looked first to the

language of the two provisions, noting, “[s]ubsection 1226(a) does not reference legal

‘removability,’ or use other language that captures ‘whether the alien is theoretically

removable.’ Instead, the statute applies ‘pending a decision on whether the alien is

to be removed,’ invoking the practical question of whether the government has the

authority to execute a removal.” Id. at 876 (internal citations omitted). As for section

1231, the court continued, its “detention provisions are triggered not when ‘an alien

is ordered removed’ . . . but only when the ‘removal period’ begins.” Id. And “that

period does not being until the government as the actual legal authority to remove a

noncitizen from the country.” Id. (emphasis provided). In this way, “the text and

structure of § 1226 and § 1231 align.” Id. at 877.

                                          14
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 15 of 28 PageID #:176



       Additionally, the Fourth Circuit looked at the practical application of section

1231(a)’s 90-day mandate, concluding that “the fact that the removal period is limited

to 90 days strongly suggests that it is intended to apply only when all legal barriers

to removal are cleared away, leaving just the travel, consular, and various other

administrative arrangements that are necessary’ to execute a removal order.” Id. at

877 (cleaned up). And because withholding-only proceedings are typically quite

lengthy, “agency officials regularly and predictably will find themselves unable to

meet the 90-day removal deadline.” Id.8

       As in Guerra, the government advanced two primary arguments before the

Fourth Circuit, both of which the court rejected. In response to the government’s

contention that section 1226(a) did not apply because the only question in a

withholding-only proceeding is “to where” and not “whether the alien is to be

removed,” the Fourth Circuit concluded, “We do not think the ‘whether’ and ‘where’

questions can be separated so cleanly. . . . Because the government’s removal

authority turns on the ultimate identification of an appropriate country for removal,

it is not clear while withholding-only proceedings are pending that petitioners are in

fact to be removed from the United States.” Id. at 878 (cleaned up). And, like the

Second Circuit, the court declined the government’s invitation to consider a

reinstated removal order as being simultaneously “administratively final,” but not

“final” for the purposes of judicial review. Id. at 880 (rejecting the government’s


8      The Fourth Circuit recognized that section 1231(a)(6) allows the government to detain
an alien beyond the 90-day period in certain circumstances, but found them applicable. See
940 F.3d at 877–78 (stating, “absent a clearer textual command, we are most reluctant to
adopt a construction of § 1231 that in an entire class of cases will put government officials
routinely and completely foreseeably in dereliction of their statutory duties”).
                                             15
  Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 16 of 28 PageID #:177



“bifurcated definition of finality” because the “presumption is that finality should

mean the same thing” in section 1231 and section 1252).

      In contrast to the Second and Fourth Circuits, the Ninth Circuit arrived at the

opposition conclusion, holding that section 1231(a), not section 1226(a), governed the

detention of an alien subject to a reinstated removal order. See Padilla-Ramirez, 882

F.3d 826. In its view, “[t]he question . . . is whether [Petitioner’s] reinstated removal

order is administratively final. If it is, then section 1231(a) controls. If not, then

section 1226(a) provides the only authority for detaining him.” Id. at 830–31.

      The Padilla-Ramirez court began its analysis by examining section 1231(a)(5):

             If the Attorney General finds that an alien has reentered
             the United States illegally after having been removed or
             having departed voluntarily, under an order of removal,
             the prior order of removal is reinstated from its original
             date and is not subject to being reopened or reviewed, the
             alien is not eligible and may not apply for any relief under
             this chapter, and the alien shall be removed under the prior
             order at any time after the reentry.

Id. at 831 (quoting § 1231(a)(5)). In the court’s view, the fact that a reinstated

removal order “is not subject to being reopened or reviewed” meant that it was

“administratively final” as that term appears in section 1231(a)(1)(B)(ii). Id. The

court also noted that the statute “proscribes any challenge that might affect the

status of the underlying removal order.” Id. Moreover, the court added, by including

the reinstatement provision within the detention and supervision provisions of

section 1231, rather than within section 1226(a), “Congress meant for the detention

of aliens subject to reinstated removal orders to be governed by that section, which

would require that such orders be administratively final.” Id.


                                           16
    Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 17 of 28 PageID #:178



       The   Padilla-Ramirez      court   further    explained    that   withholding-only

“proceedings are an exception to the general prohibition against seeking relief from

removal pursuant to a reinstated order.” Id. at 832 (citing 8 C.F.R. § 241.8(e)). This

exception “override[s] section 1231(a)(5)’s command that “the alien shall be removed

under the prior order at any time after the reentry,” but not the “prohibition on

reopening or reviewing a prior removal order.” Id. The court stressed that, “[a]t most,

a grant of withholding will only inhibit the order’s execution with respect to a

particular country.” Id.9 “The removal order itself therefore is not at issue in the

withholding-only proceedings, meaning that those proceedings cannot diminish or

otherwise affect its finality.” Id.

       Furthermore, the Padilla-Ramirez court noted that the presumption that a

term has the same meaning in different parts of a statute “give[s] way if the provision

at issue points toward a different meaning.” Id. at 834. And “the text and structure

of the Act indicate that Congress intended for section 1231(a) to govern detention of

aliens subject to reinstated removal orders.” Id.

       Lastly, the Ninth Circuit drew upon the Supreme Court’s decision in Zadvydas,

533 U.S. 678. In that case, the petitioner was an alien who was ordered removed and



9      Put another way:

              The decision to be made in those proceedings is not whether [the
              petitioner] is to be removed from the United States, but merely
              whether he may be removed to El Salvador. This narrow
              question of to where an alien may be removed is distinct from
              the broader question of whether the alien may be removed;
              indeed, the former inquiry requires that the latter already have
              been resolved in the affirmative.

       882 F.3d at 832.
                                            17
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 18 of 28 PageID #:179



detain subject to removal, but no country would accept him. Id. at 684–85. And,

because he fell into one of the groups set forth in section 1231(a)(6),10 the government

argued that it could detain him for an indefinite period, until it found a country

willing to accept him. Id. at 689. Concluding that “[a] statute permitting indefinite

detention of an alien would raise a serious constitutional problem,” id. at 690, the

Supreme Court placed an outer limit on continued detention under section 1231(a)(6),

holding that “an alien may be held in confinement until it has been determined that

there is no significant likelihood of removal in the reasonably foreseeable future,” id.

at 701.    Although not completely on point, the Ninth Circuit observed that the

Supreme Court had no objection to the fact that Zadvydas was detained pursuant to

section 1231(a) while the government was trying to find a suitable destination

country. Padilla-Ramirez, 882 F.3d at 833. This, concluded the court, “indicates that

such country-specific determinations are not ‘decision[s] on whether the alien is to be

removed from the United States’” as provided in section 1226(a). Id.

        The Third Circuit agreed with this reasoning in Guerrero-Sanchez, 905 F.3d

208. Like the Ninth Circuit, the court framed the issue this way: “which provision

[section 1226(a) or section 1231(a)] governs here depends on whether the removal



10      That provision states:

               An alien ordered removed who is inadmissible under section
               1182 of this title, removal under section 1227(a)(1)(C),
               1227(a)(2), or 1227(a)(4) of this title or who has been determined
               by the Attorney General to be a risk to the community or
               unlikely to comply with the order of removal, may be detained
               beyond the removal period and, if released, shall be subject to
               the terms of supervision in paragraph (3).

        8 U.S.C. § 1231(a)(6).
                                              18
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 19 of 28 PageID #:180



order . . . is administratively final: if it is final, then § 1231(a) applies; otherwise §

1226(a) controls.” Id. at 215. And, like the Ninth Circuit, the Third Circuit found it

persuasive that the only remaining decision for the agency to make was not whether

the petitioner should be removed, but to where. Id. at 216.

      Having determined that section 1231(a) controlled, the Third Circuit

nevertheless found that an alien detained during withholding-only proceedings

generally is entitled to a bond hearing after six months to maintain the

constitutionality of section 1231(a)(6). Id. at 219–20. In arriving that this conclusion,

the Third Circuit took issue with the Ninth Circuit’s reliance on Zadvydas, noting

that the Supreme Court “had no occasion to address the due process concerns posed

by prolonged detention of someone in [Petitioner’s] situation who is still seeking

withholding-only relief.” Id. at 220. Rather, the Third Circuit found that “Zadvydas

addressed only the detention of noncitizens who—unlike [Petitioner]—have

exhausted all administrative and judicial challenges to removal, including

applications for relief from removal, and are only waiting for their removal to be

effectuated.” Id.

      The most recent circuit court opinion also came down on the side of section

1231(a). See Martinez, 968 F.3d 555. In Martinez, the Sixth Circuit determined that

section 1231(a) provided the authority to detain an alien who is subject to a reinstated

removal order and undergoing withholding-only proceedings. Id. at 559. Echoing the

Ninth and Third Circuits, the court found section 1226(a) inapplicable because “an

alien in withholding-only proceedings . . . cannot challenge whether the government

can remove him; he may only challenge whether the government can remove him to

                                           19
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 20 of 28 PageID #:181



a particular country.” Id. at 561. And, as for whether a reinstated removal order was

“administratively final,” the Sixth Circuit relied upon its prior cases, concluding that,

“with regard to the question of whether the government can remove [Petitioner],

there has been an administratively final decision.” Id. at 565.

        2.    A Reinstated Removal Order Is Not “Administratively Final”

        This Court too starts with the text of the relevant statutes and the question of

whether Fernando-Mateo’s reinstated removal order from 2014 is “administratively

final” within the meaning of section 1231(a). As should be obvious by now, the INA

does not specify whether a reinstated removal order is “administratively final.” That

said, the word “final” does appear in other INA provisions, particularly those that

provide for judicial review of removal orders. See 8 U.S.C. § 1229a(c)(7)(C)(i) (“final

administrative order of removal”); id. § 1252(a)(1) (“final order of removal “); id.

§ 1252(b)(1) (“final order of removal”); see also Stone v. INS, 514 U.S. 386, 405 (1995).

What is more, as Respondents concede, notwithstanding section 1231(a)(5), an alien

who is subject to a reinstated removal order may appeal the reinstatement itself as

well as the agency’s denial of a withholding request. 8 U.S.C. §§ 1231(b)(3), 1252.11

        Thus, as in prior cases, Respondents ask the Court to adopt a bifurcated

definition of finality. In other words, according to Respondents, Fernando-Mateo’s




11     An alien subject to a reinstated removal order may seek judicial review as to whether
the reinstatement order was properly entered. See Torres-Tristan v. Holder, 656 F.3d 653,
656 (7th Cir. 2011); Lemos v. Holder, 636 F.3d 365, 366 (7th Cir. 2011); Gomez-Chavez v.
Perryman, 308 F.3d 796, 801 (7th Cir. 2002); see also Yi Xian Chen v. Holder, 705 F.3d 624,
628 (7th Cir. 2013) (noting that the reinstatement of an order of removal could have been
appealed, but was not). Likewise, an alien subject to a reinstated removal order who requests
withholding of removal may appeal the denial of withholding. See Cruz-Martinez v. Sessions,
885 F.3d 460, 463–64 (7th Cir. 2018).
                                             20
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 21 of 28 PageID #:182



removal order should be considered “administratively final” for purposes of detention

under section 1231(a)(1)(B)(i), but not “final” for purposes of appellate review under

section 1252 or section 1229a.

        Although the Seventh Circuit has yet to squarely address the precise question

at hand, it has provided guidance on how it would interpret the phrase

“administratively final” in the context of withholding-only proceedings. See Garcia-

Arce, 946 F.3d 371. In that case, the petitioner was an alien subject to a reinstated

removal order. Id. at 375. She sought withholding of removal and, once that was

denied, appealed the adverse decision to the BIA. Id. After the BIA rejected her

appeal in February 2019, she filed a motion asking the BIA to reopen the withholding-

only proceedings under section § 1229a(c)(7)(C)(i).12 Id. at 375–76. And once the BIA

denied that motion in July 2019, the petitioner appealed both BIA decisions to the

Seventh Circuit. Id. at 376.

        The Seventh Circuit went on to affirm the BIA’s decision on both grounds.

And, in the process of doing so, the court implicitly characterized the BIA’s decision

from July 2019 as the “final administrative order of removal” for the purposes of

section 1229a(c)(7)(C)(i). See id. at 378. Of course, every circuit that has addressed

the issue has held that a reinstated removal order is not “final” for purposes of section

1252(a) until the withholding-only proceedings have concluded.13 But, apart from the


12    Section 1229a(c)(7)(C)(i) states that, except as otherwise provided, any motion to
reopen “shall be filed within 90 days of the date of entry of a final administrative order of
removal.” 8 U.S.C. § 1229a(c)(7)(C)(i).

13     See, e.g., Ortiz-Alfaro v. Holder, 694 F.3d 955, 958 (9th Cir. 2012) (“[W]e hold that
where an alien pursues reasonable fear and withholding of removal proceedings following the
reinstatement of a prior removal order, the reinstated removal order does not become final
                                             21
   Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 22 of 28 PageID #:183



Seventh Circuit in Garcia-Arce, the Court has been unable to find any circuit case

that addresses when a reinstated removal order subject to withholding-only

proceedings becomes a “final administrative order of removal” for the purposes of

section 1229a(c)(7)(C)(i). See 8 U.S.C. § 1229a(c)(7)(C)(i).

       This difference matters.        Granted, there may be some sliver of daylight

between the phrasing “when the order of removal becomes administratively final” in

section 1231(a)(1)(B)(i) and the phrasing “the date of the final order of removal” in

section 1252(a) to support the government’s argument that they could mean different

things (as the Ninth, Third, and Sixth Circuits propose). Compare 8 U.S.C. § 1252(a)

(emphasis provided), with id. § 1231(a)(1)(B)(i) (emphasis provided).                   But no

discernible light exists between the phrase “when the order of removal becomes

administratively final” in section 1231(a)(1)(B)(i) and the phrase “a final

administrative order of removal” in section 1229a(c)(7)(C)(i).                Compare id. §

1231(a)(1)(B)(i) (emphasis provided), with id. § 1229(c)(7)(C)(i) (emphasis provided).

These practically identical phrases must mean the same thing. See Perry v. First

Nat’l Bank, 459 F.3d 816, 820–21 (7th Cir. 2006) (stating the law presumes that

“Congress intended the same terms used in different parts of the same statute to have

the same meaning”).



until the reasonable fear of persecution and withholding of removal proceedings are
complete.”); see also Kouambo v. Barr, 943 F.3d 205, 213–14 (4th Cir. 2019); Guerra, 831 F.3d
at 63; Jimenez-Morales v. U.S. Atty. Gen., 821 F.3d 1307, 1308 (11th Cir. 2016), cert. denied
sub nom. Jimenez-Morales v. Lynch, 137 S. Ct. 685 (2017); Luna-Garcia v. Holder, 777 F.3d
1182, 1185 (10th Cir. 2015); Stoddart v. Atty. Gen. U.S., 627 F. App’x 94, 96–97 (3d Cir.
2015); cf. Pichimarov v. Sessions, 706 F. App’x 877, 879 (7th Cir. 2017) (holding that, under
section 1252(a), “[a] final order of removal is not only the actual order of deportation, but all
orders closely related to the deportation proceeding, including those entered during the
proceeding”).
                                               22
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 23 of 28 PageID #:184



        Going back to Garcia-Arce, the Seventh Circuit found that the petitioner’s

reinstated order of removal was not “a final administrative order of removal” (albeit

under section 1229a(c)(7)(C)(i)) until the BIA denied her request for withholding. See

946 F.3d at 378. It follows that the Seventh Circuit would not consider Fernando-

Mateo’s reinstated 2014 removal order to be “administratively final” under section

1231(a)(1)(B)(i) until after the BIA resolves his appeal. Thus, section 1231(a)’s 90-

day removal period has yet to begin, and Fernando-Mateo’s current detention cannot

be governed by section 1231(a), leaving the Court to consider section 1226(a).

        3.    Section 1226(a) Governs Fernando-Mateo’s Detention

        Section 1226(a), by its terms, applies to aliens who are “detained pending a

decision on whether the alien is to be removed from the United States.” 8 U.S.C. §

1226(a). In finding this provision inapplicable in this context, the Ninth, Third and

Sixth Circuits relied heavily on the distinction between the question of “whether” one

is to be removed (which, they believe, is governed by section 1226(a)) and “to where”

one is to be removed (which, they believe, is governed by section 1231(a)). While this

inventive construction has some superficial appeal, it ignores the rather complex,

real-world operation of section 1231(b). This case is a good illustration.

        Fernando-Mateo is subject to a reinstated removal order, but the immigration

judge granted his request for withholding. Consequently, the government cannot

remove him to Guatemala, the only country that appears in the 2014 removal order.14



14     This is not unique to Fernando-Mateo. In 2018, 1,746 applications for withholding of
removal were granted. See U.S. Dep’t Justice, Executive Office for Immigration Review, FY
2018 Statistics Yearbook, Fig. 24, Withholding of Removal Initial Case Completions by
Decision, https://www.justice.gov/eoir/file/1198896/download (last accessed Dec. 2, 2020).
                                            23
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 24 of 28 PageID #:185



Moreover, it is unclear whether, despite its continuing efforts, the government will

be able to find another appropriate destination country given his background as an

ethnic Mayan indigenous to Guatemala. See Pet’r’s Notice of Filing at 1.15

        This, then, leaves at least three potential outcomes. First, if the BIA reverses

the immigration judge’s order granting withholding, the BIA’s decision will be a final

order, subject to appeal to the Seventh Circuit. See Garcia-Arce, 946 F.3d at 378.

Second, if the BIA affirms the withholding order, DHS must look for another country

to which Fernando-Mateo may be legally removed. See 8 C.F.R. 1240.12(d). And, if

it finds a suitable destination country, DHS must give Fernando-Mateo an

opportunity to seek withholding of removal to that new country, and the process

repeats. See Guzman Chavez, 940 F.3d at 879; cf. Kossov v. INS, 132 F.3d 405, 409

(7th Cir. 1998) (“[T]he matter must return to the administrative process so that the

Kossovs can receive a full and fair hearing for their claims of asylum and withholding

of deportation as to Russia[, an alternate country].”). Third, if BIA affirms the

withholding order and the DHS cannot find another country to which Fernando-

Mateo may be legally removed despite all reasonable efforts, DHS then will have

effectively determined that Fernando-Mateo cannot, in fact, be removed.

        But, under any of these scenarios, “ICE lacks the present and final legal

authority to actually execute that order of removal.” Romero, 280 F. Supp. 3d at 846.

Indeed, under the third scenario, Fernando-Mateo cannot be removed, even if his

reinstated removal order is upheld and his withholding petition denied, if the agency


15     Indeed, even the government agrees that it will release Fernando-Mateo if the BIA
and Seventh Circuit uphold the immigration judge’s order, and an alternate country cannot
be found. See Ochoa Suppl. Decl. ¶ 7.
                                           24
  Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 25 of 28 PageID #:186



determines that no destination country meets the requirements of section 1231(b).

Therefore, because “a decision on whether [Fernando-Mateo] is to be removed from

the United States” is “pending” at this time, his present detention is governed by

section 1226(a). See 8 U.S.C. § 1226(a); Guzman Chavez, 940 F.3d at 876 (stating

that section 1226(a) applies when the government has the actual authority to execute

a removal rather than when an alien is merely theoretically removable).

      4.     Section 1231(a) Is Ill-suited to Withholding-only Proceedings

      Contrary to Respondents’ contentions, section 1231(a) is a poor match for an

alien’s detention during withholding-only proceedings.         First, assuming that a

reinstated removal order becomes “administratively final” as of its original issuance,

the statute mandates the Attorney General to remove the alien from the United

States within 90 days. 8 U.S.C. § 1231(a)(1)(A) (“[T]he Attorney General shall remove

the alien . . . within a period of 90 days . . . .” (emphasis provided)). But withholding

proceedings (and likely subsequent appeals) almost always take more than 90 days,

and it is reasonable to assume that Congress was aware of this when enacting section

1231 and its amendments. Guzman Chavez, 940 F.3d at 877. As such, that Congress

limited the typical removal period to 90 days “makes sense if the removal period is

only meant to govern the final logistical steps of physically removing an alien.”

Romero, 280 F. Supp.3d at 846. Otherwise, the agency regularly would be in violation

of section 1231(a)(1)(A), something that Congress could not have intended.

      In response, Respondents point out that section 1231(a)(1)(C) allows for an

extension of the 90-day period “if the alien fails or refuses to make timely application

in good faith for travel or other documents necessary to the alien’s departure or

                                           25
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 26 of 28 PageID #:187



conspires or acts to prevent the alien’s removal subject to an order of removal.”

8 U.S.C. § 1231(a)(1)(C).     According to Respondents, when an alien requests

withholding, he or she “acts to prevent the alien’s removal.” See id. But this is not

obvious from the text of the statute, and the argument has been rejected before. See

Guzman Chavez, 940 F.3d at 877–78. What is more, DHS has taken a contrary

position on a prior occasion, stating that “[a]n alien who challenges a final order of

removal through court processes, including appeals, stays of removal, and motions to

reopen denial decisions, is not considered failing to comply with the removal order.”

See DHS’s Office of the Inspector General, ICE’s Compliance with Detention Limits

for Aliens with a Final Order of Removal from the United States, OIG–07–28 (Feb.

2007) at 19, http://oig.dhs.gov/assets/Mgmt/OIG_07-28_Feb07.pdf.16 Accordingly, the

Court gives this argument little weight.

        As noted above, the Ninth, Third and Sixth Circuits relied heavily on the

distinction between “whether” an alien is to be removed versus “to where” he or she

is to be removed. But this deconstruction of removal orders also can support the

opposite construction.      Recall that section 1231(a)(5) precludes an alien from

challenging the initial removal order upon its reinstatement.             But, in section

1231(b)(3)(A), Congress allowed the same individual to challenge the designated

country of destination. From this, one interpretation (espoused by Respondents) is

that the “order of removal” in section 1231(a)(1)(B)(i) and “removal order” in section




16     The Court may take judicial notice of this report. See Meriyu v. Barr, 950 F.3d 503,
508 (7th Cir. 2020) (permitting sua sponte judicial notice of a government agency’s report).
                                            26
  Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 27 of 28 PageID #:188



1231(a)(1)(B)(ii) refer only to the first element addressed in section 1231, the

“whether.”

      But equally plausible is the view that the two phrases are intended to

encompass both elements of an order of removal that are addressed in sections

1231(a)(1)(5) and 1231(b)(3)(A)—the “whether” and the “to where.” In fact, as the

Fourth Circuit put it, the language and structure of section 1231 confirm that “both

legally and practically, the two [questions] are intertwined: Because the government’s

removal authority turns on the ultimate identification of an appropriate country for

removal, it is not clear while withholding-only proceedings are pending that

petitioners are in fact ‘to be removed’ from the United States.” Guzman Chavez, 940

F.3d at 878 (cleaned up). Accordingly, the deconstruction thought exercise offered by

Respondents provides little guidance on this issue.

      Finally, the conclusion that section 1226(a), not section 1231(a), governs the

detention of aliens, like Fernando-Mateo, who are subject to reinstated removal

orders but undergoing withholding-only proceedings, finds support in the overall

structure of the INA.    With this construction, the statute sets forth a sensible

sequence leading up to an alien’s actual removal. First, section 1226(a) provides for

the apprehension and detention of aliens, as well as their detention “pending a

decision on whether the alien is to be removed from the United States.” See 8 U.S.C.

§ 1226(a). Next, section 1229 mandates the initiation of removal proceedings, while

section 1229a governs the removal proceedings themselves.               And, finally,

section 1231(a) governs the detention and removal of aliens once all legal

requirements have been satisfied and appeals completed, so all that remains is to

                                         27
     Case: 1:20-cv-02999 Document #: 30 Filed: 12/02/20 Page 28 of 28 PageID #:189



effectuate the removal. Because Fernando-Mateo has not reached that final stage,

his detention is not governed by section 1231(a).

                                     IV.    Conclusion

        For the reasons provided above, the Court holds that section 1226(a) is the

source of authority for Fernando-Mateo’s detention.17 Accordingly, he is entitled to

make his case for release on bond at an individualized hearing, and his habeas corpus

petition and emergency motion are granted. Respondents are ordered to provide

Fernando-Mateo with an individualized hearing pursuant to section 1226(a) within

three days of the issuance of this Order.



IT IS SO ORDERED                                   ENTERED: 12/2/20



                                                   ___________________________________
                                                   JOHN Z. LEE
                                                   United States District Judge




17      Having concluded that 8 U.S.C. § 1226 governs, the Court need not address Fernando-
Mateo’s alternative argument that, should 8 U.S.C. § 1231 apply, his due process rights have
been violated under Zadvydas. See Pet’r’s Reply ¶¶ 27–32, ECF No. 12. The Court pauses
only to note that, as to this claim, the initial burden is on the alien to show that there is no
significant likelihood of removal in the foreseeable future, see Zadvydas, 533 U.S. at 701, and
the present record is less than complete on this issue.
                                              28
